Mr. Justice Fraser,
concurring. I concur. What was Mrs. Newton’s intention in buying the land? If she bought with the intent to aid her husband in a scheme to prevent the collection of plaintiff’s debt, the deed is void. If she bought the land because she really wanted it and intended to buy it at some time, and it was now or never, then the sale was valid. Mr. Newton went to her and said, “I am going to sell this place immediately.” It goes with the saying that she would be seized with an almost frantic determination to save her home, with its associations, from the hands of strangers, and how that intention was her sole purpose.
Mr. Justice Gage did not participate in the consideration of this case.